Merrell, J.
(dissenting):
I must dissent from the prevailing opinion. I do not think the evidence established the issuance by the defendant of any confirmed letter of credit. The letter written by the assistant cashier of the defendant to the plaintiffs under date of May 5, 1920, does not, to my mind, constitute a letter of credit binding upon the defendant which rendered the defendant hable. In this letter of May 5, 1920, defendant’s assistant cashier merely advised the plaintiffs that the defendant had received instructions from Greenbaum Sons Banking and Trust Company of Chicago to open a confirmed credit in plaintiffs’ favor- with the Bankers Trust Company for $79,685.76, payable against delivery of sight drafts, etc., “* * * shipments to be made during August and September, 1920.”
The letter further stated that the defendant had advised the Bankers Trust Company of such credit, but that the same had been returned by the Bankers Trust Company upon the ground that the credit should have been opened directly with the plaintiffs and not through said trust company, and the defendant asks further advice in the matter. In reply theretp, on June 10, 1920, plaintiffs wrote the defendant, confirming the correctness of defendant’s information and requesting the defendant to issue a letter of *42credit for the above amount directly to the plaintiffs setting the expiration date of December 31, 1920, and also calling defendant’s attention to the fact “ that shipment should be August and /or September from Java.” On the day following, on June 11, 1920, defendant’s assistant cashier again wrote the plaintiffs in reply to their letter of June tenth that the defendant regretted having to advise plaintiffs that they had no authority to extend the validity of the credit from October first to December thirty-first, and suggesting that the plaintiffs communicate with their customers and have corrected instructions sent to the defendant, and advising the plaintiffs that that also applied to the shipping period which in the instructions received by defendant specified August and September from Java. It is very clear from this correspondence, which completed the transaction, that the minds of the parties never met on any credit as required by the plaintiffs in their letter of June 10, 1920. In this letter of June 10, 1920, the plaintiffs for the first time suggest that shipment of the sugar was to be from Java, and that they would require an extension of credit to December 31, 1920. Immediately upon receipt of this letter and upon the day following defendant notified plaintiffs that they had no authority to extend the credit to December thirty-first and could not do so except upon further instructions from plaintiffs’ customers, and that the same also applied with reference to the shipment of the sugar from Java. To my mind there was a failure of proof showing the meeting of the minds of the parties to this transaction. The defendant never obligated itself to „a confirmed credit to December thirty-first, as required by the plaintiffs. I think the correspondence between the parties not only failed to show the issuance of any confirmed credit by the defendant, but, on the other hand, clearly indicated that the defendant was unwilling, except upon further instructions, to extend credit beyond October first or that such credit should apply to sugar shipped from Java. Such instructions were never given. The plaintiffs were advised, of defendant’s refusal to furnish the required credit in ample time to obtain corrected instructions which would have protected the defendant or to have obtained credit in other quarters.
I think the judgment appealed from should be reversed, with costs, and that plaintiffs’ complaint should be dismissed, with costs.
Judgment affirmed, with costs.